In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00112-CR

AERRON DOWDY, Appellant                     §    On Appeal from County Criminal
                                                 Court No. 4
                                            §
                                                 of Denton County (CR-2017-02661-
                                            §    D)
V.
                                            §    July 30, 2019

                                            §    Opinion by Justice Pittman

THE STATE OF TEXAS                          §    (nfp)


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s judgment and

render a judgment of acquittal. See Tex. R. App. P. 43.2(c), 43.3, 51.2(d).


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/_Mark T. Pittman_________________
                                          Justice Mark T. Pittman